COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-09-269-CR


EX PARTE
JOSEPH P. DANGELO


                                     ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      Joseph P. DAngelo is attempting to appeal from “the order denying relief

of his writ of habeas corpus filed on July 16, 2009.” The State has filed a

motion to dismiss the appeal because there is no written order denying the

relief requested in that application. 2

      1
           See Tex. R. App. P. 47.4.
      2
         Appellant has filed three other applications for writ of habeas corpus
in the same underlying proceeding: one on March 27, 2009, which the trial
court denied by written order, and two on July 15, 2009, both of which the
trial court denied in writing. Those applications are the subject of two other
pending appeals, numbers 2-09-266-CR and 2-09-268-CR.
     The appellate record contains no written ruling on the application for writ

of habeas corpus that was filed on July 16, 2009. Accordingly, we grant the

State’s motion and dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort

Worth 1996, no pet.); see also Tex. Code Crim. Proc. Ann. art. 11.072, §§ 6,

8 (Vernon 2005); Tex. R. App. P. 31.1.




                                                PER CURIAM

PANEL: LIVINGSTON, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 10, 2009




                                      2